    Case 4:20-cv-00328-MWB-MA Document 11 Filed 12/29/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DERICK HERNANDEZ,                               No. 4:20-CV-00328

           Petitioner,                          (Judge Brann)

     v.

E. BRADLEY, WARDEN,

          Respondent.

                                  ORDER

                            DECEMBER 29, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §

          2241, Doc. 1, is DENIED; and

    2.    The Clerk of Court is directed to CLOSE this matter.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
